 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VEER B. SINGH,                                     No. 2:18-cv-02929 JAM CKD (PS)
12                       Plaintiff,
13            v.                                         ORDER
14    USCIS,
15                       Defendant.
16

17          Plaintiff is proceeding in this action pro se and in forma pauperis. This proceeding was

18   referred to this court by Local Rule 302(21), pursuant to 28 U.S.C. § 636(b)(1). Plaintiff has

19   responded to the November 14, 2018 Order to Show Cause why this action should not be

20   dismissed for lack of jurisdiction.

21          Good cause appearing, IT IS ORDERED that:

22          1. The November 14, 2018 Order to Show Cause is discharged;

23          2. The Clerk of the Court is directed to issue the undersigned’s order setting status

24   conference.

25          3. The United States Marshal is directed to serve within ninety days of the date of this

26   order, all process pursuant to Fed. R. Civ. P. 4(i), including a copy of this court’s order setting

27   status conference, without prepayment of costs.

28          4. The Clerk of the Court shall send plaintiff one USM-285 form for each defendant, one
                                                        1
 1   summons, a copy of the complaint, and this court’s order setting status conference.

 2              5. Plaintiff is directed to provide to the United States Marshal, within fourteen days from

 3   the date this order is filed, all information needed by the Marshal to effect service of process,

 4   including all information required for proper service of summons under Federal Rule of Civil

 5   Procedure (i) and shall file a statement with the court that said documents have been submitted to

 6   the United States Marshal, along with a copy of the information provided to the Marshal. The

 7   court anticipates that, to effect service, the U.S. Marshal will require at least:

 8                         a. One completed summons for each defendant;

 9                         b. One completed USM-285 form for each defendant;

10                         c. One copy of the endorsed filed complaint for each defendant, with an extra

11              copy for the U.S. Marshal;

12                         d. One copy of this court’s status order for each defendant; and

13                         e. One copy of the instant order for each defendant.

14              6. In the event the U.S. Marshal is unable, for any reason whatsoever, to effectuate

15   service on any defendant within 90 days from the date of this order, the Marshal is directed to

16   report that fact, and the reasons for it, to the undersigned.

17              7. The Clerk of the Court is directed to serve a copy of this order on the United States

18   Marshal, 501 "I" Street, Sacramento, Ca., 95814, Tel. No. (916) 930-2030.

19   Dated: December 5, 2018
                                                            _____________________________________
20
                                                            CAROLYN K. DELANEY
21                                                          UNITED STATES MAGISTRATE JUDGE

22

23

24   2 / singh2929.ifp.serve

25

26
27

28
                                                             2
